      Case 4:19-cv-00112-HSG Document 1 Filed 01/09/19 Page 1 of 12




 1     CENTER FOR DISABILITY ACCESS
       Chris Carson, Esq., SBN 280048
 2     Dennis Price, Esq., SBN 279082
       Mail: PO Box 262490
 3     San Diego, CA 92196-2490
 4     Delivery: 9845 Erma Road, Suite 300
       San Diego, CA 92131
 5     (858) 375-7385; (888) 422-5191 fax
       phylg@potterhandy.com
 6
 7
       Attorneys for Plaintiff

 8     Michelle Uzeta, Esq., SBN 164402
       uzetalaw@gmail.com
 9     michelleu@potterhandy.com
       710 S. Myrtle Ave., #306
10     Monrovia, CA 91016
11     Ph: (858) 375-7385
12     Attorneys for Plaintiff
13
14                        UNITED STATES DISTRICT COURT
15                     NORTHERN DISTRICT OF CALIFORNIA
16
17     Hazel Weiss,                           Case No.
18                Plaintiff,                  Complaint for Injunctive Relief
19
                                              and Damages for Violations of:
           v.
20                                            1. Title III of the American’s With
       Espresso Roma Corporation; and            Disabilities Act, 42 U.S.C.
21     Does 1-10, inclusive,                     §12182 et seq.;
                                              2. California’s Unruh Civil Rights
22                Defendants.                    Act, Cal. Civ. Code § 51 et
23                                               seq.; and
                                              3. California’s Disabled Persons
24                                               Act, Cal. Civ. Code § 54.1 et
                                                 seq.
25
26
27
28



                                          1

     Complaint
      Case 4:19-cv-00112-HSG Document 1 Filed 01/09/19 Page 2 of 12




 1                                INTRODUCTION
 2          1.    Plaintiff Hazel Weiss (“Plaintiff”) brings this lawsuit alleging
 3   that Defendants Espresso Roma Corporation and Does 1-10 (“Defendants”)
 4   have failed to ensure that individuals with disabilities who use service dogs
 5   have full and equal access to the goods, facilities, programs, services and
 6   activities offered to members of the public at Subway, a branch of the
 7   sandwich shop located in Berkeley, California (hereinafter “Subway”).
 8          2.    As a result of Defendants’ discriminatory acts and omissions as
 9   alleged herein, Plaintiff has suffered, and will continue to suffer, damages,
10   and has been, and will continue to be, prevented and deterred from accessing
11   the goods, facilities, programs, services, and activities offered at Subway
12   independently and in a manner equal to individuals without disabilities.
13          3.    Through this lawsuit, Plaintiff seeks an injunction requiring
14   Defendants to provide her, and similarly situated persons, “full and equal”
15   access to Defendants’ public facilities as required by law.
16          4.    Plaintiff also seeks to be compensated for her damages and for
17   Defendants to pay her reasonable attorneys’ fees, and the costs and litigation
18   expenses incurred in enforcing her civil rights.
19
20                                     PARTIES
21          5.    Plaintiff Hazel Weiss is, and at all times relevant herein was, an
22   individual and California resident.
23          6.    Defendant Espresso Roma Corporation is, and at all times
24   relevant herein was, a corporation organized under the laws of the State of
25   California, with its principal place of business located at 1310 65th Street, in
26   the city of Emeryville, California, 94608.
27          7.    Plaintiff is currently unaware of the true identities of DOES 1-
28   10, inclusive, and will seek leave to amend when their true names, capacities,


                                            2

     Complaint
      Case 4:19-cv-00112-HSG Document 1 Filed 01/09/19 Page 3 of 12




 1   connections, and responsibilities are ascertained.
 2          8.     Plaintiff is informed and believes that each of the Defendants is
 3   the agent, ostensible agent, alter ego, master, servant, trustor, trustee,
 4   employer, employee, representative, franchiser, franchisee, lessor, lessee,
 5   joint venturer, parent, subsidiary, affiliate, related entity, partner, and/or
 6   associate, or such similar capacity, of each of the other Defendants, and was
 7   at all times acting and performing, or failing to act or perform, within the
 8   course and scope of such similar aforementioned capacities, and with the
 9   authorization, consent, permission or ratification of each of the other
10   Defendants, and is personally responsible in some manner for the acts and
11   omissions of the other Defendants in proximately causing the violations and
12   damages complained of herein, and have participated, directed, and have
13   ostensibly and/or directly approved or ratified each of the acts or omissions of
14   each of the other Defendants, as herein described.
15
16                             JURISDICTION & VENUE
17          9.     This Court has subject matter jurisdiction over this action
18   pursuant to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the
19   ADA.
20          10.    Pursuant to pendant jurisdiction, attendant and related causes of
21   action arising from the same facts are also brought under California law,
22   including the Unruh Civil Rights Act, Cal. Civ. Code § 51 et seq. and the
23   Disabled Persons Act, Cal. Civ. Code § 54.1 et seq., both of which expressly
24   incorporate the ADA. Cal. Civ. Code §§ 51(f), 54.1(d).
25          11.    Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and
26   is founded on the fact that the real property which is the subject of this action
27   is located in this district and that Plaintiff's cause of action arose in this district.
28



                                                3

     Complaint
      Case 4:19-cv-00112-HSG Document 1 Filed 01/09/19 Page 4 of 12




 1                              FACTUAL ALLEGATIONS
 2          12.      Plaintiff Hazel Weiss is, and at all times relevant herein was an
 3   individual with a mobility disability resulting from Multiple Sclerosis.
 4   Depending on circumstances, Plaintiff uses a cane, walker, or manual
 5   wheelchair to assist with her mobility.
 6          13.      Plaintiff’s disability significantly limits her mobility and balance,
 7   ability to care for herself, ability to perform manual tasks like picking up and
 8   carrying items, opening and shutting doors, pressing elevator call buttons, and
 9   ability to work.
10          14.      Plaintiff uses a service dog that has been individually trained to
11   do work and perform tasks for her, related to her disability, including but not
12   limited to:
13                a. Picking up items;
14                b. Carrying items;
15                c. Assisting with Plaintiff’s balance and/or mobility;
16                d. Opening and shutting doors; and
17                e. Pressing elevator call buttons.
18          15.      Plaintiff’s service dog has undergone professional and owner
19   training through the Bergin College of Canine Studies.
20          16.      Plaintiff’s service dog is a Golden Retriever of calm
21   temperament weighing approximately seventy-five pounds.
22          17.      Plaintiff’s service dog is, and at all times relevant herein was,
23   current in its vaccinations.
24          18.      Plaintiff’s service dog is, and at all times relevant herein was,
25   licensed through the City of Berkeley.
26          19.      Plaintiff’s service dog is, and at all times relevant herein was,
27   certified as a service dog through the City of Berkeley.
28



                                               4

     Complaint
      Case 4:19-cv-00112-HSG Document 1 Filed 01/09/19 Page 5 of 12




 1          20.   Defendant Espresso Roma Corporation (“Espresso Roma”) is,
 2   and at all times relevant herein was, the owner, operator, lessor, and/or lessee
 3   of Subway, a branch of the sandwich shop located at 2490 Bancroft Way, in
 4   the City of Berkeley, California.
 5          21.   On October 6, 2018, at approximately 7:00 p.m., Plaintiff went
 6   to Subway after receiving an email from her friend, Kaye Kohler (“Ms.
 7   Kohler”).
 8          22.   Ms. Kohler and her service dog were turned away from Subway
 9   due to Ms. Kohler’s use of a service dog.
10          23.   Plaintiff went to Subway seeking to assist Ms. Kohler and also
11   to eat a meal with her.
12          24.   Plaintiff was accompanied by her service dog.
13          25.   At all times relevant herein, Plaintiff’s service dog was wearing
14   a vest identifying it as a service dog.
15          26.   At all times relevant herein, Plaintiff’s service dog was under
16   Plaintiff’s control, on a leash, and well behaved.
17          27.   When Plaintiff entered Subway, a female employee approached
18   her and asked Plaintiff, “Is that your service dog? I need to see your
19   paperwork. If you don’t have paperwork, you have to leave.”
20          28.   Plaintiff responded to the Subway employee by stating words to
21   the effect of: “Federal law, the ADA, does not require that I have or show
22   paperwork or proof. You can ask me the two allowable questions and I’ll
23   reply. I have a right to be here. And, California Penal Code 365.5 says it’s a
24   criminal act to refuse to serve me because I am a person with a disability
25   accompanied by my service dog.”
26          29.    The Subway employee approached Plaintiff and stood very
27   close to her to show her a document she represented to be service dog rules.
28



                                               5

     Complaint
      Case 4:19-cv-00112-HSG Document 1 Filed 01/09/19 Page 6 of 12




 1            30.   The Subway employee would not allow Plaintiff to hold the
 2   purported service dog rules for review, but rather, shoved the document
 3   aggressively aggressively in her face.
 4            31.   The Subway employee then represented that she was calling the
 5   manager of the Subway store and held her mobile phone approximately four
 6   inches away from Plaintiff’s face, demanding that Plaintiff speak with the
 7   manager.
 8            32.   Plaintiff asked the Subway employee to move back and to take
 9   the phone out of her face. Plaintiff felt threatened.
10            33.   The Subway employee replied, “I didn’t touch you. You’re a
11   racist.”
12            34.   The Subway employee also continued to refuse to serve Plaintiff.
13   Plaintiff called the police to report the incident although Ms. Kohler already
14   made a similar report to the police about an hour before Plaintiff arrived.
15            35.   When the Berkeley Police arrived, the police spoke with the
16   Subway employee. The police also spoke with the Subway manager by phone.
17            36.   The Berkeley Police told the Subway employee to serve Plaintiff
18   and Ms. Kohler. Only then were Plaintiff and Ms. Kohler served.
19            37.   Plaintiff has been deterred from returning to Subway since the
20   October 6, 2018 incident.
21            38.   Plaintiff would like to return to Subway in the future with her
22   service dog but until Defendants’ discriminatory policies are modified,
23   Plaintiff will continue to be denied full and equal access to Subway, and will
24   suffer ongoing discrimination by being excluded and deterred from going
25   there.
26            39.   The nature of Defendants’ discrimination, as alleged herein,
27   constitutes an ongoing violation and violation that is capable of repetition, and
28



                                              6

     Complaint
      Case 4:19-cv-00112-HSG Document 1 Filed 01/09/19 Page 7 of 12




 1   unless enjoined by this Court, will result in ongoing and irreparable injury to
 2   Plaintiff and other similarly disabled persons.
 3
 4                           FIRST CAUSE OF ACTION
 5                 Title III of the Americans with Disabilities Act
 6                             42 U.S.C. § 12101 et seq.
 7          40.   Plaintiff re-pleads the allegations contained in each of the
 8   foregoing paragraphs, and incorporates them herein as if separately re-pled.
 9          41.   Title III of the ADA provides that “No individual shall be
10   discriminated against on the basis of disability in the full and equal enjoyment
11   of the goods, services, facilities, privileges, advantages, or accommodations
12   of any place of public accommodation by any person who owns, leases (or
13   leases to), or operates a place of public accommodation.” 42 U.S.C. §
14   12182(a).
15          42.   Plaintiff is, and at all times relevant herein was a person with a
16   “disability” as that term is defined under the ADA and its implementing
17   regulations. 42 U.S.C. § 12102; 28 C.F.R. § 36.104.
18          43.   Among the “private entities” which are considered “public
19   accommodations” for purposes of this title includes a restaurant, bar, or other
20   establishment serving food or drink. 42 U.S.C. § 12181(7)(B).
21          44.   Subway is an establishment serving food or drink and is therefore
22   a place of “public accommodation” under Title III of the ADA.
23          45.   Defendants own, operate and/or lease Subway.
24          46.   In acting as herein alleged, Defendants have discriminated
25   against Plaintiff on the basis of her disability in violation of Title III of the
26   ADA. Defendant’s discriminatory conduct includes, inter alia:
27                   a. Directly, or through contractual, licensing, or other
28                       arrangements, excluding or denying Plaintiff the goods,


                                            7

     Complaint
      Case 4:19-cv-00112-HSG Document 1 Filed 01/09/19 Page 8 of 12




 1                    services,       facilities,     privileges,        advantages,
 2                    accommodations, and/or opportunities offered at Subway,
 3                    on   the    basis   of    her   disability.   42   U.S.C.   §
 4                    12182(b)(1)(A)(i), 28 C.F.R. § 36.202(a);
 5                 b. Providing Plaintiff goods, services, facilities, privileges,
 6                    advantages, and/or accommodations that are not equal to
 7                    those afforded non-disabled individuals. 42 U.S.C. §
 8                    12182(b)(1)(A)(ii), 28 C.F.R. § 36.202(b);
 9                 c. Failing to make reasonable modifications in policies,
10                    practices, or procedures, when such modifications are
11                    necessary to afford such goods, services, facilities,
12                    privileges, advantages, or accommodations to Plaintiff,
13                    unless the entity can demonstrate that making such
14                    modifications would fundamentally alter the nature of
15                    such goods, services, facilities, privileges, advantages, or
16                    accommodations. 42 U.S.C. § 12182(b)(2)(A)(ii), 28
17                    C.F.R. § 36.302(a);
18                 d. Failing to modify policies, practices, or procedures to
19                    permit the use of a service animal by Plaintiff. 28 C.F.R. §
20                    36.302(c)(1);
21                 e. Failing to permit Plaintiff to be accompanied by her
22                    service animal in all areas of Subway where members of
23                    the public, program participants, clients, customers,
24
                      patrons, or invitees, as relevant, are allowed to go. 28
25
                      C.F.R. § 36.302(c)(7); and
26
                   f. Assuming arguendo that the exclusion of Plaintiff’s
27
                      service animal was proper, failing to give Plaintiff the
28



                                          8

     Complaint
      Case 4:19-cv-00112-HSG Document 1 Filed 01/09/19 Page 9 of 12




 1                        opportunity    to   obtain    the   goods,    services,    and
 2                        accommodations of Subway without having the service
 3                        animal on the premises. 28 C.F.R. § 36.302(c)(3).
 4            47.   Pursuant to the remedies, procedures, and rights set forth in 42
 5   U.S.C. § 12188 and 42 U.S.C. § 12205, Plaintiff prays for judgment as set
 6   forth below.
 7
 8                           SECOND CAUSE OF ACTION
 9                               Unruh Civil Rights Act
10                          California Civil Code § 51 et seq.
11            48.   Plaintiff re-pleads the allegations contained in each of the
12   foregoing paragraphs, and incorporates them herein as if separately re-pled.
13            49.   The Unruh Act guarantees, inter alia, that persons with
14   disabilities are entitled to full and equal accommodations, advantages,
15   facilities, privileges, or services in all business establishments of every kind
16   whatsoever within the jurisdiction of the State of California. Cal. Civ. Code §
17   51(b).
18            50.   The Unruh Act also provides that a violation of the ADA is a
19   violation of the Unruh Act. Cal. Civ. Code § 51(f).
20            51.   Plaintiff is, and at all times relevant herein was, a person with a
21   disability under California law. Cal. Gov. Code § 12926.
22            52.   Subway is a business establishment and, as such, must be
23   operated by Defendants in compliance with the provisions of the Unruh Civil
24   Rights Act, Cal. Civ. Code § 51 et seq.
25            53.   In acting as herein alleged, Defendants have violated the Unruh
26   Act by, inter alia, denying, or aiding or inciting the denial of, Plaintiff’s rights
27   to full and equal use of the accommodations, advantages, facilities, privileges,
28   or services offered at Subway.


                                              9

     Complaint
      Case 4:19-cv-00112-HSG Document 1 Filed 01/09/19 Page 10 of 12




 1          54.   In acting as herein alleged, Defendants have also violated the
 2   Unruh Act by denying, or aiding or inciting the denial of, Plaintiff’s right to
 3   equal access arising from the provisions of the ADA.
 4          55.   Defendants’ duties under the Unruh Act are mandatory and long-
 5   established. Defendants are deemed to have had knowledge of its duties at all
 6   times relevant herein; its failure to carry out said duties as alleged herein was
 7   willful and knowing and/or the product of deliberate indifference. Treble
 8   damages are warranted.
 9          56.   Pursuant to the remedies, procedures, and rights set forth in Cal.
10   Civ. Code § 52, Plaintiff prays for judgment as set forth below.
11
12                            THIRD CAUSE OF ACTION
13                           California Disabled Persons Act
14                         California Civil Code § 54 et seq.
15                   (Statutory damages and attorneys’ fees only)
16          57.   Plaintiff re-pleads the allegations contained in each of the
17   foregoing paragraphs, and incorporates them herein as if separately re-pled.
18          58.   The Disabled Persons Act (“CDPA”) provides that “Individuals
19   with disabilities shall be entitled to full and equal access, as other members of
20   the general public, to accommodations, advantages, facilities, … and
21   privileges of all … places of public accommodation, … , and other places to
22   which the general public is invited” Cal. Civ. Code § 54.1(a)(1).
23          59.   A violation of the ADA is also a violation of the CDPA. See Cal.
24   Civ. Code, § 54.1(d).
25          60.   Subway is a place of public accommodation to which the general
26   public is invited and, as such, must be operated by Defendants in compliance
27   with the provisions of the CDPA.
28



                                            10

     Complaint
      Case 4:19-cv-00112-HSG Document 1 Filed 01/09/19 Page 11 of 12




 1          61.      Defendants have violated the CDPA by, inter alia, denying and/or
 2   interfering with Plaintiff’s admittance to or enjoyment of the public facilities
 3   at Subway.
 4          62.      Defendants have also violated the CDPA by denying, or aiding
 5   or inciting the denial of, Plaintiff’s right to equal access arising from the
 6   provisions of the ADA.
 7          63.      Defendants’ duties under the CDPA are mandatory and long-
 8   established. Defendants are deemed to have had knowledge of their duties at
 9   all times relevant herein; their failure to carry out said duties as alleged, was
10   willful and knowing and/or the product of deliberate indifference. Treble
11   damages are warranted.
12          64.      Pursuant to the remedies, procedures, and rights set forth in Cal.
13   Civ. Code § 54.3(a), Plaintiff prays for statutory damages and attorneys’ fees
14   as set forth below.
15
16                                        PRAYER
17   WHEREFORE, Plaintiff respectfully requests that this Court:
18      1. Issue an injunction pursuant to the ADA and the Unruh Act:
19                a. Ordering Defendants to develop and adopt general non-
20                   discrimination policies;
21                b. Ordering Defendants to modify its policies and practices to avoid
22                   discrimination based on an individual’s disability-related use of
23                   a service dog; and
24                c. Ordering Defendants to train its staff and management regarding
25                   the rights of people with disabilities who use service dogs and
26                   their obligation to avoid discrimination.
27                Note: the Plaintiff is not invoking section 55 of the California Civil
28                Code and is not seeking injunctive relief under the CDPA.


                                                11

     Complaint
      Case 4:19-cv-00112-HSG Document 1 Filed 01/09/19 Page 12 of 12




 1      2. Award Plaintiff general, compensatory, and statutory damages in an
 2          amount within the jurisdiction of this court;
 3      3. Award Plaintiff attorneys’ fees, litigation expenses and costs of suit, as
 4          provided by law; and
 5      4. Award such other and further relief as the Court may deem just and
 6          proper.
 7
 8
 9
              January 8, 2019
                                             By: Michelle Uzeta
10   Dated: __________________
11
                                             Michelle Uzeta
12                                           Attorneys for Plaintiff
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                           12

     Complaint
